Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 9/1/2021, wherein claim no were amended; and claim 20 was added. Claims 1-7 and 9-35 are pending. Claims 6-10 and 19 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0872846 in view of Choi et al. (US 2010/0200441).


    PNG
    media_image1.png
    447
    695
    media_image1.png
    Greyscale

	EP 0872846 discloses the claimed invention except for the express disclosure that the holding structure has a plurality of containers in a plurality of openings or receptacles, wherein the openings or receptacles being formed and arranged in a regular arrangement, which can concurrently hold a plurality of containers within a box-shaped packaging container. However, Choi teaches a storage container (See Fig. 2) comprising a holding structure (at 20) comprising a plurality of receptacles (recesses holding disc-shaped objects), wherein the holding structure is accommodated within a box-shaped packaging container (as shown in Fig. 1) for the purpose of holding multiple objects (compact discs) within a single container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the holding structure of EP 0872846 with a plurality of openings/receptacles and being placed within a packaging container as taught by Choi in order to allow the device to protectively hold multiple objects. Furthermore, the 
	Regarding claim 2, EP 0872846 discloses the holding devices are configured to be bi- stable and are elastically biased into the first stable position and into the second stable position which is different from the first stable position, in order to be able to selectively assume the first stable position or the second stable position (See Figs. 4 and 3 of EP 0872846).
	Regarding claim 3, EP 0872846 discloses an actuating element (at 40 in Fig. 3) connected to the holding devices by film hinges (at 50 and 60), wherein in the first stable position the film hinges press the holding devices apart by an elastic restoring force, wherein the film hinges are configured to be pressed over by actuating the actuating element for transferring the holding devices into the second stable position.
Regarding claim 4, EP 0872846 discloses the holding devices are each pivotably connected to the actuating element by a first hinge (50) and are each connected to the carrier by a second hinge (60), so that the holding devices are transferred from the first stable position into the second stable position by adjusting the actuating element relative to the carrier.
Regarding claim 5, EP 0872846 discloses the actuating element is formed and arranged to be adjustable in a radial direction of the respective opening or receptacle and within a plane spanned by the carrier for transferring the holding devices from the first stable position into the second stable position.
Regarding claim 11, EP 0872846 discloses the actuating element, the holding devices and the hinges are formed integrally with the carrier (as shown in Figs. 3-4).
Regarding claim 12, EP 0872846 discloses the holding devices are formed as holding arms projecting from the carrier and can hold containers in the second stable position (shown in Fig. 3) clamped in a region of a cylindrical side wall (if the size/shape of the container is such that elements 30 
Regarding claim 13, EP 0872846 discloses an actuating element (at 40) connected to the holding devices by a first hinge (50) and a second hinge (60), the actuating element being formed and arranged so as to be adjustable in the respective opening or receptacle perpendicular to a plane spanned by the carrier for transferring the holding devices from the first stable position into the second stable position.
Regarding claim 14, EP 0872846 discloses the actuating element is formed as a cylindrical body having a closed top, wherein an annular gap, which is bridged by the first hinge (50), by a portion of the holding devices and by the second hinge (60), is formed between an edge of the respective opening or receptacle and the actuating element.
Regarding claim 15, EP 0872846 discloses a cylindrical body is capable of being centered with respect to an axis of symmetry of the respective opening or receptacle of the carrier.
Regarding claim 16, EP 0872846 discloses the holding devices (30) are formed as holding arms having holding claws, a length of the holding arms being matched to an axial length of the containers (depending on the size of the containers held therein) in such a manner that, in the second stable position, the containers are held clamped at an upper end of a cylindrical side wall or at a constricted neck portion or that a widened upper rim is engaged behind, for holding the containers axially secured to the carrier (depending on the size/shape of the containers held therein).
Regarding claim 17, EP 0872846 discloses the carrier includes a side wall near 90 in Fig. 3) provided at least in sections on a rear side of the carrier along an edge of the respective opening or receptacle, for preventing a collision of containers which are accommodated in directly adjacent openings or receptacles of the carrier.
Regarding claim 20, EP 0872846-Choi discloses the plurality of openings or receptacles comprises at least three openings or receptacles (as shown in Fig. 4 of Choi).
Response to Arguments
Applicant’s arguments filed 9/1/2021 with respect to the drawing objects have been fully considered and are persuasive.  
Applicant's arguments filed 9/1/2021 with respect to claim 1 have been fully considered but they are not persuasive. 
Applicant argues that Heyder discloses that the clamping means are for clamping flat objects, such as compact discs. While a disc does have a round shape, one skilled in the art would not think that a disc is equivalent to a cylinder because a disc is defined as being a flat element with almost no appreciable length whereas a cylinder has an appreciable length. Heyder does not teach that the holding arms can be used to hold cylindrical objects and there is no indication that the structure would be suitable for holding cylindrical containers.
Regarding the intended use of the claimed invention “a holding structure for concurrently holding a plurality of containers for substances for pharmaceutical, medical or cosmetic applications, the containers being cylindrical and open at least at one end”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the containers are not positively recited in combination with the holding structure, the holding structure of the prior art must only be capable of holding a plurality of containers for substances for pharmaceutical, medical or cosmetic applications, wherein the containers are cylindrical and open at least at one end. The holding structure (Figs. 3-4) of EP 0872846 is fully capable of holding a cylindrical container therein. As shown in Fig. 3 of EP 0872846, the holding devices 30 and 30 of EP 0872846 are fully capable of frictionally contacting a side wall of a container that is placed on top of center element 40 (depending on the size/shape of the container placed therein). Inasmuch as 
Applicant argues that the tray 24 of the case of Choi is the recited "planar carrier" and the holding means of the tray are replaced by the clamping means of Figure 3 of Heyder, the modified tray ("planar carrier") only has two openings or receptacles. Contrary to Applicant’s argument, as described above, element 20 in Fig. 2 is considered the planar carrier which has four receptacles (also shown in Fig. 4) for four holding objects.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735